___________

                                     No. 96-2948
                                     ___________

Calvin J. Weber,                          *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Eastern District of Missouri.
United States of America,                 *
                                          *            [UNPUBLISHED]
              Appellee.                   *


                                     ___________

                        Submitted:   October 2, 1996

                            Filed:   October 10, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Calvin J. Weber, a former civilian Army engineer, appeals from the
district court's1 dismissal of his suit under the Federal Tort Claims Act
(FTCA) for failure to state a claim.          We have reviewed the record, and
conclude dismissal was proper.       Accordingly, we affirm pursuant to 8th Cir.
R. 47A(a).


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri.